Citation Nr: 0801956	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  06-25 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1950 to December 
1952.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision from the 
North Little Rock, Arkansas Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In November 2007, the veteran appeared at the RO and 
testified at a video conference hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript is 
in the record.

In January 2008, the veteran submitted additional evidence to 
the Board.  He waived initial RO consideration of the new 
evidence submitted in conjunction with his hearing testimony.  
38 C.F.R. § 20.1304 (c) (2007).



FINDING OF FACT

The veteran's currently diagnosed residuals of a back injury 
are not related to service and did not manifest to a 
compensable degree within one year of service separation.


CONCLUSION OF LAW

Residuals of a back injury were not incurred in, or 
aggravated by, active military service, nor may arthritis be 
presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2007). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In this case, VA's duty to notify was satisfied by way of 
letters sent to the appellant in May 2005 and May 2007 that 
fully addressed all four notice elements.  The May 2005 
letter was sent prior to the initial AOJ decision in this 
matter.  The letters informed the appellant of what evidence 
was required to substantiate the claim and of the appellant's 
and VA's respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.  The May 2007 
letter informed the veteran that medical records had been 
requested from medical providers and had not been received.  
He was provided an opportunity to obtain the records and 
submit them to the AOJ.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The veteran submitted private 
treatment records from March 1989 through April 1997, and the 
veteran was provided an opportunity to set forth his 
contentions during the hearing before the undersigned 
Veterans Law Judge.  The appellant was afforded VA medical 
examinations in August 2005 and February 2007.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  In 
March 2007 the appellant wrote to the RO that he had no 
further information to submit.  Thereafer, he submitted lay 
evidence to the Board and waived initial RO consideration of 
the new evidence.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection for Residuals of a Back Injury

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303(a).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.  The Court has held "where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required."  Groveitt v. Brown, 
5 Vet. App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration.)

Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, such as arthritis, 
to a degree of 10 percent or more within one year from 
separation from service, such diseases may be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.    

The Court has also held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); 
see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant. 

The veteran contends that he injured his back while serving 
on active duty with the Air Force in March 1952 when he fell 
about six feet and landed on his left buttocks.  The veteran 
further contends that his current degenerative joint disease, 
which a VA examining physician diagnosed in August 2005, is 
related to the fall he took in service.

Service medical records of March 1950 when the veteran 
enlisted, indicate no back problems.  In March 1952, service 
medical records note the veteran's outpatient treatment over 
two days for a six foot fall onto his left buttocks.  The 
examiner noted there was not dislocation.  Symptomatology 
reported included increased soreness.

At his video conference hearing, the veteran maintained that 
the hemorrhoid surgery he had in service in June 1952 was 
related to his March 1952 accident.  While service medical 
records show the veteran was hospitalized for two days for 
surgery of a thrombosed hemorrhoid in June 1952, there is no 
indication that it was related to his claimed back injury.  
The service separation examination of December 1952 does not 
indicate back problems and reveals "no significant 
abnormality upon separation".  Service medical records are 
otherwise silent for any treatment, complaints, diagnoses, 
diagnostic tests, or medical opinion related to the back.

In support of his claim, the veteran asserts that because of 
residuals of back injury, he could not obtain health 
insurance, and he was excluded for "injury or disease of the 
lumbosacral region".  The Board notes that insurance 
policies of December 1976 through January 1995 contained 
exclusions for the veteran, but also notes that the policy 
applications of November 1976 and June 1988 indicate that the 
veteran was self-employed, first as a fruit stand owner, and 
then as an automobile sales owner.

Private medical treatment records of March 1989 indicate that 
the veteran was treated after an automobile accident that 
same month and a private radiologist's report of April 1989 
finds the veteran incurred compression fractures at L2 and 
L4, which likely occurred at the time of the accident.  
"However," according to the radiologist, "these may 
represent old fractures and it is suggested that radiographs 
made prior to the injury be compared, if available".  The 
diagnosis was hypolordosis and retrolisthesis of L4 upon L5 
and of L5 upon S1.

The veteran received private chiropractic treatment from 
March 1989 through May 2005 for lower back pain.  

The record contains statements of June 2005 from the 
veteran's former wife that he had back problems related to 
his fall in service in March 1952.  She stated that they were 
married in March 1953 until December 1973.  In this regard, 
she pointed out that the veteran suffered from back pain 
prior to and during the marriage.  

In August 2005, following review of the claims folder and 
examination of the veteran, a VA examiner diagnosed him with 
chronic low back pain with a compression fracture of L1, 
multilevel degenerative disc disease, and osteoarthritic 
changes of the lumbosacral spine.  In February 2007, the 
veteran underwent a second orthopedic examiner.  The examiner 
reviewed the claims folder prior to the examination and 
diagnosed the veteran with degenerative joint disease of the 
lumbosacral spine with compression fractures involving L2 and 
L4.  The examiner opined that the veteran's current low back 
problems would not be at least as likely as not related to 
the trauma he sustained in service, but would be much more 
likely related to other traumas that he has sustained since 
that time, including the automobile accident in 1989.

There is also a statement of July 2007 from an agent of the 
veteran's former insurance company (with the same last name 
as that of the veteran), to the effect that the policy 
exclusion for the veteran's back was related to a pre-
existing condition.

At the aforementioned hearing, the Board notes the veteran's 
testimony that his in-service hemorrhoid surgery was the 
result of hemorrhoids that developed from his fall in 
service.  However, there are no records to corroborate this 
contention.   The veteran also advanced the theory that his 
health insurance exclusion was due to residuals of the in-
service back injury, but the Board notes without some 
evidence of nexus, it cannot find that the veteran's claimed 
residuals of back injury resulted from an in-service injury.  
Since the veteran's employment history involved physical 
labor such as owning a fruit stand, an automobile shop and 
driving cabs and making deliveries and since there is a 24-
year separation between the veteran's end of service in 1952, 
and the insurance policy exclusion of 1977, it is possible 
that his residuals of back injury could have arisen from a 
post-service work-related injury.  Furthermore, competent 
medical opinion of March 1989 indicates that the veteran's 
fractured lumbar vertebrae could as likely as not be related 
to his March 1989 automobile accident and not to his March 
1952 in-service fall. As to the veteran's testimony that he 
has been treated for residuals of back injury since service 
separation, there are simply no records to corroborate his 
testimony.

The record also contains statements of December 2007 from the 
veteran's current wife that he had back problems related to 
his fall in service in March 1952.  She noted that they had 
been married for 34 years and that the veteran had suffered 
from back pain related to a fall while he was on active 
military duty.  

The above-mentioned statements are considered lay evidence, 
which is defined as any evidence not requiring that the 
proponent have specialized education, training or experience, 
but is provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In this 
regard, the Board notes that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent evidence as to the occurrence of these 
symptoms, regardless of the lack of contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. 
Cir. 2006).  In adjudicating his claim, the Board must 
evaluate the veteran's credibility.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005). 

In this case, in addition to the absence of medical evidence 
of on-going residuals of back injury in service, or upon 
separation from service, the evidence is also negative for 
post-service complaints, treatment, or findings regarding his 
back injury until 1989, which is, notably, 37 years after 
service separation.  Additionally, there is no evidence of 
arthritis manifesting to a compensable degree within a year 
of service.  For this reason, service connection for 
degenerative joint disease residuals of back injury as a 
presumptive disease is not warranted.  38 C.F.R. 3.307(a)(3).  

The evidence weighing in favor of the veteran's claim 
consists of the veteran's assertions since his May 2005 claim 
that his current residuals of back injury were incurred in 
service.  However, in order to render competent medical 
opinion, a witness must be competent to be probative as to 
the facts under consideration, and the veteran does not 
possess the requisite medical expertise to render such an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Likewise, even if the previously-described statements were 
considered credible, they are not competent to render 
opinions regarding medical diagnosis or medical opinion on 
etiology.  Espiritu supra.  

The evidence weighing against the veteran's claim includes 
the absence of service separation documenting a back 
disability, and the absence of post-service evidence of any 
complaints, findings, or treatment for residuals of back 
injury until 37 years after service.  The Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In view of the 
lengthy period without treatment, there is no evidence of 
continuity of symptomatology and this weighs against the 
claim.  Id.  

The lack of immediate post-service evidence, which includes 
the absence of complaints or treatment sought by the veteran 
for residuals of back injury, is more probative of alleged 
in-service residuals of back injury, because the evidence is 
more contemporaneous to the alleged in-service incurrence 
than the current recollections of in-service injury rendered 
nearly 55 years after service.  

In weighing the evidence, the Board finds that the absence of 
on-going residuals of back injury in service or upon 
separation from service and immediately after service, 
outweigh the veteran's more recent treatments in 1989, which 
are contemporaneous with his automobile accident for 
residuals of back injury.  Thus the Board finds that the 
preponderance of the evidence is against the veteran's claim 
that his back disability occurred in service.

On the question of current disability in this case, a VA 
examiner of February 2007 has diagnosed the veteran with 
degenerative joint disease of the lumbosacral spine with 
compression fractures.

As to medical nexus, the VA examiner of February 2007 opined 
that while the veteran sustained a back injury in 1952, he 
also had an additional injury in an automobile accident of 
1989 and the veteran's current low back problems would "not 
seem to be as likely as not" related to the trauma he 
sustained in service, but would be much more likely related 
to the traumas that he has sustained since that time, 
including the automobile accident in 1989".  

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim for residuals of 
back injury, and the claim must be denied.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Service connection for residuals of a back injury is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


